10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
RAJU A.T. DAHLSTROM,
Plaintiff,
No. C16-1874RSL
vs.
ORDER TO SHOW CAUSE
UNITED STATES OF AMERICA,
Defendant.

 

 

This matter comes before the Court sua sponte. On July 8, 2019, plaintiff filed an
opposition to United States of America’s motion for summary judgment which, taken as a whole,
exceeds 50 pages in length. (Dkt. # 103). As of this date, a courtesy copy of these documents
have not been provided for chambers.

Plaintiff is hereby ORDERED to show cause, within five days of the date of this
Order, why he should not be sanctioned for failure to comply with Local Rule 10(e)(9).
Plaintiff shall immediately deliver a paper copy of the opposition and all supporting documents,
with tabs or other organizing aids as necessary and clearly marked with the words “Courtesy
Copy of Electronic Filing for Chambers,” to the Clerk’s Office.
DATED this _| 7 “day of July, 2019.

¢
Rope p Lasnik

United States District Judge

ORDER TO SHOW CAUSE

 
